Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         25-SEP-2020
                                                         02:26 PM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

      GABRIELLE LONGHI, CO-TRUSTEE OF THE ROBERT J. LONGHI
         REVOCABLE TRUST DATED MAY 30, 1995, AS AMENDED,
                  Petitioner/Plaintiff-Appellant,

                                  vs.

                     MIMI HU and LEVIN & HU, LLP,
                   Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 2CC171000196)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, J., and Circuit Judge Kuriyama,
   assigned by reason of vacancy, with McKenna, J., dissenting,
                   with whom Wilson, J., joins)

          Upon consideration of petitioner’s application for writ
of certiorari, filed on July 30, 2020, respondents’ response,
filed on August 28, 2020, the respective supporting documents,
and the record,
          IT IS HEREBY ORDERED that the application for writ of
certiorari is rejected.
          DATED:    Honolulu, Hawai#i, September 25, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Christine E. Kuriyama